 1
 2
 3
 4
 5
 6
 7
 8
 9                           UNITED STATES DISTRICT COURT
10                          SOUTHERN DISTRICT OF CALIFORNIA
11
12   SUSANA VALDEZ, individually and on                  Case No.: 18-cv-2748-CAB-KSC
     behalf of all others similarly situated,
13
                                       Plaintiffs,       ORDER GRANTING MOTION TO
14                                                       REMAND
     v.
15
     FAIRWAY INDEPENDENT                                 [Doc. No. 16]
16
     MORTGAGE CORPORATION,
17                                    Defendant.
18
19         This matter is before the Court on Plaintiff’s motion to remand. [Doc. No. 16.] The
20   motion has been fully briefed and the Court deems it suitable for submission without oral
21   argument. For the reasons set forth below, the Court finds that Defendant has not satisfied
22   its burden to demonstrate that the amount in controversy exceeds $5 million by a
23   preponderance of the evidence, meaning that this Court does not have subject matter
24   jurisdiction. Accordingly, the motion to remand is granted.
25         I.     BACKGROUND
26         Plaintiff Susana Valdez is a former employee of Defendant Fairway Independent
27   Mortgage Corporation. On October 23, 2018, Plaintiff filed a complaint in San Diego
28   County Superior Court asserting claims on behalf of herself and putative classes of all non-

                                                     1
                                                                                18-cv-2748-CAB-KSC
 1   exempt current and former employees of Defendant. The complaint asserts six claims
 2   under California’s labor and unfair competition laws and is silent as to the amount of
 3   damages. [Doc. No. 1-2.1]
 4            On December 6, 2018, Defendant removed the case to this Court. [Doc. No. 1.] In
 5   the notice of removal, Defendant asserts that all of the requirements for subject matter
 6   jurisdiction under the Class Action Fairness Act (“CAFA”) are met insofar as minimum
 7   diversity exists and the amount in controversy exceeds $5 million. The notice includes
 8   calculations for the amount in controversy for each of Plaintiff’s claims and the underlying
 9   assumptions for those calculations.           The notice of removal alleged the amount in
10   controversy is $5,873,923.71.
11            On June 14, 2019, Plaintiff moved to remand the case to state court. [Doc. No. 16.]
12   Plaintiff primarily avers that Defendant inflated the underlying numbers, used numbers
13   without evidentiary support, assumed improper violation rates, and allocated fees to claims
14   for which fees are not recoverable. Defendant filed its opposition [Doc. No. 17], and
15   Plaintiff filed a reply. [Doc. No. 18.]
16            II.    LEGAL STANDARD
17            A suit filed in state court may be removed to federal court by the defendant or
18   defendants if the federal court would have had original subject matter jurisdiction over that
19   suit. 28 U.S.C. § 1441(a); Rodriguez v. AT&T Mobility Servs. LLC, 728 F.3d 975, 977-78
20   (9th Cir. 2013). Generally, subject matter jurisdiction is based on the presence of a federal
21   question, see 28 U.S.C. § 1331, or on complete diversity between the parties, see 28 U.S.C.
22   § 1332. Here, however, Defendant argues solely that this Court has jurisdiction based on
23   the Class Action Fairness Act (“CAFA”), 28 U.S.C. §1332(d). Pursuant to CAFA, federal
24   district courts have original subject matter jurisdiction over class actions in which a
25   member of the plaintiff class is a citizen of a state different from any defendant and the
26
27
28   1
         Document numbers and page references are to those assigned by CM/ECF for the docket entry.

                                                        2
                                                                                        18-cv-2748-CAB-KSC
 1   aggregate amount in controversy exceeds $5 million, exclusive of interest and costs. 28
 2   U.S.C. § 1332(d)(2). “Section 1332(d) thus abandons the complete diversity rule for
 3   covered class actions.” Abrego Abrego v. The Dow Chem. Co., 443 F.3d 676, 680 (9th Cir.
 4   2006). However, “under CAFA the burden of establishing removal jurisdiction remains,
 5   as before, on the proponent of federal jurisdiction.” Id. at 685.
 6         “A defendant seeking removal of a putative class action must demonstrate, by a
 7   preponderance of evidence, that the aggregate amount in controversy exceeds the
 8   jurisdictional minimum.” Rodriguez, 728 F.3d at 981. Usually, “[t]he removal statute is
 9   strictly construed, and any doubt about the right of removal requires resolution in favor of
10   remand.” Moore-Thomas v. Alaska Airlines, Inc., 553 F.3d 1241, 1244 (9th Cir. 2009).
11   However, “Congress intended CAFA to be interpreted expansively.” Ibarra v. Mannheim,
12   775 F.3d 1193, 1197 (9th Cir. 2015). Thus, “no antiremoval presumption attends cases
13   invoking CAFA, which Congress enacted to facilitate adjudication of certain class actions
14   in federal court.” Dart Cherokee Basin Operating Co., LLC v. Owens, 135 S. Ct. 547, 554
15   (2014).
16         To remove a case pursuant to CAFA, “a defendant’s notice of removal need include
17   only a plausible allegation that the amount in controversy exceeds the jurisdictional
18   threshold.”   Id.   “But evidence establishing the amount is required where, as here,
19   defendant’s assertion of the amount in controversy is contested by plaintiffs. In such a
20   case, both sides submit proof and the court decides, by a preponderance of the evidence,
21   whether the amount-in-controversy requirement has been satisfied.” Ibarra, 775 F.3d at
22   1197 (citations and internal quotation marks omitted). “CAFA’s requirements are to be
23   tested by consideration of real evidence and the reality of what is at stake in the litigation,
24   using reasonable assumptions underlying the defendant’s theory of damages exposure.”
25   Ibarra, 775 F.3d at 1198. “[A] defendant cannot establish removal jurisdiction by mere
26   speculation and conjecture, with unreasonable assumptions.” Id. at 1197. “Under the
27   preponderance of the evidence standard, if the evidence submitted by both sides is
28   balanced, in equipoise, the scales tip against federal-court jurisdiction.” See Ibarra, 775

                                                    3
                                                                                  18-cv-2748-CAB-KSC
 1   F.3d at 1199.
 2          III.    DISCUSSION
 3          There is no dispute that the number of putative class members exceeds the minimum
 4   required for CAFA jurisdiction or that the diversity requirements are met. The only dispute
 5   concerns the amount in controversy and whether Defendant’s calculations and underlying
 6   assumptions are reasonable and grounded in real evidence. The complaint is silent as to
 7   the amount in controversy.             Defendant estimated the amount in controversy is
 8   $5,873,923.71 in its notice of removal and at least $5,590,538.94 in its opposition to the
 9   motion to remand. In its notice of removal, Defendant submits the declarations of Ariel
10   Kumpinsky2, Steve Riese3, and Leonard Krupinski.4 In its opposition to the motion to
11   remand, Defendant submits a supplemental declaration of Ariel Kumpinsky and a
12   declaration from Defendant’s counsel stating Plaintiff’s counsel’s calculations of potential
13   damages made at mediation.5 In the motion to remand, Plaintiff estimated the amount in
14   controversy is at most $3,760,000.             Plaintiff acknowledges in her motion that her
15   calculations are only different from Defendant with respect to the calculations for overtime,
16   meal periods and rest breaks, and attorney’s fees. Each of these is addressed below.
17                  A. Overtime Claim
18          The complaint alleges that during the relevant time period, Defendant “failed to pay
19   Plaintiff and class members overtime wages for all overtime hours worked.” [Doc. No. 1-
20   2 at ¶ 39.] Plaintiff further alleges that Defendant failed to “include in Plaintiff and class
21   members’ overtime rate the amount that they earned in performance bonuses, commissions,
22   other incentive pay and shift differentials, among other things.” [Id. at ¶ 40.]
23
24
25   2
       Senior manager at The Claro Group, LLC, a consulting firm. [Doc. No. 1-5.]
     3
26     Assistant Vice President, HR Operations for Defendant. [Doc. No. 1-6.]
     4
       Chief Operating Officer for Defendant. [Doc. No. 1-7.]
27   5
       Plaintiff countered that should the Court consider such evidence it should likewise consider Plaintiff’s
     counsel’s declaration stating Defendant’s counsel’s statements of damages made at mediation, effectively
28   negating each side’s mediation statements in the Court’s view.

                                                         4
                                                                                           18-cv-2748-CAB-KSC
 1         Based on a review of Defendant’s records, Defendant determined the regular,
 2   overtime, and doubletime hours worked by the putative class members during the relevant
 3   time period as well as amounts received in bonuses and commissions. [Doc. No. 1 at ¶¶
 4   19-20.] Using these figures, Defendant then estimated the amount to be added to the
 5   regular rate of pay due to the payment of bonuses and commissions, resulting in at least
 6   $251,765.42 in controversy for the overtime claim. [Id. at ¶¶ 21-22.]
 7         Plaintiff contends Defendant calculated the overtime amount using uncorroborated
 8   numbers and unreasonable assumptions because Defendant included discretionary bonuses
 9   to determine overtime compensation, offered no evidence that bonuses and commissions
10   were earned during the same pay periods that overtime hours were worked, and
11   unreasonably assumed a 100% violation rate. [Doc. No. 16-1 at 10-12.] Plaintiff states
12   Defendant’s assumption of a 100% violation rate was improper because it contradicted the
13   allegations in the complaint and there is no evidence supporting Defendant’s assumption.
14   [Id. at 11.] Defendant admits to relying on the following assumptions in its estimate of the
15   overtime calculation, which in its opinion were reasonable: “Defendant assumed that
16   bonuses/commissions were earned evenly over time, and that overtime hours were
17   similarly worked evenly over time” [Doc. No. 17 at 13]; “Defendant therefore reasonably
18   assumed that Plaintiff is alleging a systematic failure to include ‘performance bonuses,
19   commissions, other incentive pay and shift differentials’ in the calculation of the regular
20   rate of pay, and calculated the overtime wages that would have been paid had all such items
21   of compensation been included.” [Id. at 14.]
22         The most consequential assumption relied on by Defendant is the 100% violation
23   rate which Defendant denies making. Defendant asserts that nothing in the complaint
24   suggests that Defendant’s alleged failure to pay overtime was occasional or intermittent,
25   only during certain time periods, only to certain employees, or only to certain items of
26   compensation. [Id.] Thus, Defendant states it reasonably assumed that Plaintiff is alleging
27   a systematic failure and did not make any assumption as to the frequency of overtime
28   violations. [Id.] The Court is not persuaded by Defendant’s characterization.

                                                  5
                                                                                18-cv-2748-CAB-KSC
 1         The Court looks first to the allegations in the Complaint to establish the appropriate
 2   violation rate. See Ibarra, 775 F.3d at 1197 (“In determining the amount in controversy,
 3   courts first look to the complaint.”); LaCross v. Knight Transp. Inc., 775 F.3d 1200, 1202
 4   (9th Cir. 2015) (“[O]ur first source of reference in determining the amount in controversy
 5   [is] plaintiff’s complaint”). Defendant, then, “bears the burden to show that its estimated
 6   amount in controversy relied on reasonable assumptions.” Id. at 1199. “[A] ‘pattern and
 7   practice’ of doing something does not necessarily mean always doing something.” Id. at
 8   1198-99. Likewise, a uniform or systematic violation does not necessarily mean that a
 9   violation manifested at every possible occurrence. When considering allegations of a
10   defendant’s uniform policy, assumptions made without substantiation are “arbitrary and
11   little more than speculation and conjecture.” Sanders v. Old Dominion Freight Line, Inc.,
12   No. 16-CV-2837-CAB-NLS, 2017 WL 5973566, at *4 (S.D. Cal. Feb. 2, 2017) (noting
13   that “without evidence to support this violation rate, the use of a 50% violation rate (or
14   virtually any violation rate for that matter) is completely arbitrary and little more than
15   speculation and conjecture.”); see also Cummings v. G6 Hosp., Ltd. Liab. Co., No. 19-CV-
16   00122-GPC-LL, 2019 WL 1455800, at *4 (S.D. Cal. Apr. 2, 2019) (finding that
17   “[d]efendants have not provided reliable evidentiary bases for [their] assumption” that a
18   100% violation rate is reasonable in light of the plaintiff’s allegations of a uniform policy);
19   Vilitchai v. Ametek Programmable Power, Inc., No. 3:15cv1957-L(BLM), 2017 WL
20   875595, at *3 (S.D. Cal. Mar. 6, 2017) (“Ametek assumes that each putative class member
21   employed . . . worked one hour of unpaid overtime per week. It provides no support for
22   this assumption. Because the assumption is ‘pulled from thin air,’ it is insufficient to
23   support Ametek’s amount in controversy calculation.”) (quoting Ibarra, 775 F.3d at 1199).
24         The Court is not convinced that even if Plaintiff is alleging a systematic failure to
25   pay overtime, it would be reasonable to apply a 100% violation rate without any basis
26   grounded in real evidence as noted above. Upon review of the pleadings and evidence
27   submitted it appears Defendant’s assumptions are pulled from thin air and insufficient to
28   support its calculation. Defendant provides no evidence to support its use of a 100%

                                                    6
                                                                                  18-cv-2748-CAB-KSC
 1   violation rate nor does it provide any evidence to reasonably assume that bonuses and
 2   commissions were earned evenly during the relevant period, and that overtime hours were
 3   similarly worked evenly during the relevant period. While the submitted declaration of
 4   Ariel Kumpinsky includes useful data regarding the number of non-exempt employees, the
 5   number of such employees who have terminated their employment, the hours worked by
 6   these employees, and the wages paid to these employees, Defendant does not provide how
 7   this data can be used to support the previously stated assumptions when it appears such
 8   information is readily available. See Davis v. Barney’s Inc., No. CV 18-6627-JFW(SKx),
 9   2018 WL 4940801, at *2 (C.D. Cal. Oct. 11, 2018) (“There is no basis to conclude that
10   [defendant’s assumptions] are accurate. This sort of guesswork is particularly egregious
11   because [d]efendant . . . has ready access to all the facts [and] records . . . necessary to
12   support its . . . calculations.”); Amirian v. Umpqua Bank, No. CV 17-7574 FMO (FFMx),
13   2018 WL 3655666, at *4 (C.D. Cal. July 31, 2018) (“Although defendant does not have
14   the burden of proving its ultimate liability, it must provide evidence of the amount in
15   controversy, which defendant has not done here.”) Similar to Sanders, “[b]ecause use of
16   either a 25% or 50% violation rate would at a minimum be equally reasonable (or equally
17   unreasonable), it is impossible for the Court to decide that [the defendant] has satisfied its
18   burden.” Sanders, 2017 WL 5973566 at *4.
19         As Plaintiff notes, also assuming arbitrarily, even a 50% violation rate with
20   Defendant’s calculations would result in $125,882.71 in controversy for the overtime
21   claim. The allegation that Plaintiff and the putative class were not paid for “all” overtime
22   is not the same as an allegation that Plaintiff and the putative class were not paid for “any”
23   overtime, which is what Defendant assumes in its calculation instead of using its records
24   to determine when overtime compensation was paid and adjusting accordingly. Defendant
25   thereby used its calculations as if there was a 100% violation rate. Plaintiff’s allegations
26   support the inference that she and members of the putative class received some, but not all,
27   of overtime owed. As such, application of a 100% violation rate is unwarranted and
28   speculative. Accordingly, the Court finds that Defendant has not satisfied its burden to

                                                   7
                                                                                 18-cv-2748-CAB-KSC
 1   demonstrate, by a preponderance of the evidence, that the amount in controversy for the
 2   overtime claim is $251,765.42.
 3                B. Meal Periods and Rest Breaks Claims
 4         The complaint alleges that “Plaintiff and class members did not receive compliant
 5   meal periods for working more than five (5) and/or ten (10) hours per day because”
 6   Defendant did not provide timely meal periods for shifts over five hours, and Defendant
 7   did not provide a second meal period for shifts over ten hours. [Doc. No. 1-2 at ¶ 48.] The
 8   complaint also states that “Plaintiff and class members did not receive a ten (10) minute
 9   rest period for every four (4) hours or major fraction thereof worked because they were
10   required to work through their daily rest periods and/or were not authorized to take their
11   rest periods.” [Id. at ¶ 55.]
12         Defendant notes that the complaint does not allege the number of meal periods or
13   rest breaks not provided to Plaintiff or putative class members, and therefore the Court
14   should assume each member is entitled to pay for at least one meal period and one rest
15   break per week worked. [Doc. No. 1 at ¶¶ 26, 35.] Furthermore, Defendant states that
16   some courts have held that the phrase “regular rate of compensation” in California Labor
17   Code § 226.7 is equivalent to “regular rate of pay” and therefore includes both hourly rates
18   and any other amounts (such as bonuses and commissions). Thus, to estimate the regular
19   rate of compensation Defendant applied the regular rate of pay and divided the total
20   compensation paid by the total hours worked, to arrive at an amount in controversy of
21   $1,145,893.72 for each of the meal period and rest break violation claims, totaling
22   $2,291,787.44.
23         Plaintiff contends Defendant conflated “regular rate of compensation” with “regular
24   rate of pay” used for determining overtime rate of pay and factored in bonuses and
25   commissions which resulted in rates significantly higher than the hourly rate of pay. [Doc.
26   No. 16-1 at 12.] Conversely, Plaintiff relied on the numbers provided by Defendant to
27   determine the regular rate of compensation which resulted in an amount in controversy of
28   $492,444.428 for each of the meal period and rest break violation claims, totaling

                                                  8
                                                                                18-cv-2748-CAB-KSC
 1   $984,888.856.
 2         For each workday on which an employer fails to provide meal or rest periods,
 3   California Labor Code § 226.7 requires the employer to pay the employee “one additional
 4   hour of pay at the employee’s regular rate of compensation for each workday that the meal
 5   or rest or recovery period is not provided.” See Cal. Labor Code § 226.7(c). Compared to
 6   the “regular rate of compensation”, the “regular rate of pay” considers compensation
 7   beyond the normal hourly rate, including commissions and non-discretionary bonuses. See
 8   Cal. Labor Code § 510(a).
 9         The Court does not agree with the reasoning behind cases Defendant relies on that
10   find the two terms interchangeable, as those cases either narrowly construed such a finding
11   to the specific circumstances of that case or rejected the difference in language without
12   explanation. See Ibarra v. Wells Fargo Bank, N.A., No. CV 17-4344 PA (ASx), 2018 WL
13   2146380, at *3 (C.D. Cal. May 8, 2018) (“The Court disagrees with Brum, Bradescu, and
14   Wert to the extent they are inconsistent with this conclusion, although none of those cases
15   addressed a compensation system comparable to Defendant’s.”); see also Magadia v. Wal-
16   Mart Associates, No. 17-CV-00062-LHK, 2019 WL 2317181, at *10 (N.D. Cal. May 31,
17   2019) (quoting Ibarra, 2018 WL 2146380, at *3).
18         The Court is more persuaded by the reasoning behind the cases acknowledging the
19   distinction between the two terms and Plaintiff’s assertion that the overwhelming weight
20   of authority supports the position that “regular rate of compensation” is not synonymous
21   with “regular rate of pay.” See Wert v. U.S. Bancorp, No. 13–cv–3130–BAS (BLM), 2014
22   WL 7330891 at *3-5 (S.D. Cal. Dec. 18, 2014) (“[The] distinctions in the use of particular
23   language . . . lead this Court to the conclusion that the phrases “regular rate of
24   compensation” and “regular rate of pay” are not synonymous and should not be used
25   interchangeably.”); Frausto v. Bank of Am., No. 18-cv-01983-MEJ, 2018 WL 3659251, at
26   *5 (N.D. Cal. Aug. 2, 2018) (noting that the California Supreme Court recognized that “the
27   section 226.7 payment[ ] uses the employee’s rate of compensation”, and not the
28   employee’s “regular rate” used for overtime purposes. (citing Murphy v. Kenneth Cole

                                                  9
                                                                               18-cv-2748-CAB-KSC
 1   Products, Inc., 40 Cal. 4th 1094, 1113 (2007)); Brum v. MarketSource, Inc., No. 2:17–cv–
 2   241–JAM–EFB, 2017 WL 2633414, at *5 (E.D. Cal. June 19, 2017) (“[I]f the legislature
 3   carefully employs a term in one statute and deletes it from another, it must be presumed to
 4   have acted deliberately.”).
 5         Having considered both positions, the Court agrees with Plaintiff’s assertion that
 6   “regular rate of compensation” is not equivalent to “regular rate of pay” and likewise finds
 7   the legislature’s distinction of the two terms significant. Moreover, similar to the analysis
 8   above for the overtime claim, Defendant again arbitrarily assumed a violation rate of one
 9   missed meal break and one missed rest break per week, effectively a 20% violation rate,
10   that is not grounded in any real evidence. See Armstrong v. Ruan Transp. Corp., No.
11   EDCV 16-1143-VAP (SPx), 2016 WL 6267931, at *3 (C.D. Cal. Oct. 25, 2016) (noting
12   that because “defendant ‘provides no factual underpinning for the assumption that a meal
13   and rest break violation occurred one time per week,’ the Court finds [defendant] has failed
14   to sustain its evidentiary burden for purposes of removal.”). Accordingly, the Court finds
15   that Defendant has not satisfied its burden to demonstrate, by a preponderance of the
16   evidence, that the amount in controversy for the meal period and rest break violation claims
17   is $2,291,787.44.
18                C. Attorney’s Fees
19         Defendant also contends that “Plaintiff’s prayer for attorney’s fees places an
20   additional $1,118,107.79 in controversy, calculated by applying the 25% benchmark for
21   attorneys’ fees awards in wage and hour class actions to the sum of the amounts
22   conservatively estimated.” [Doc. No. 17 at 21.]
23         “Defendant must prove the amount of attorneys’ fees at stake by a preponderance of
24   the evidence; we may not relieve the defendant of its evidentiary burden by adopting a per
25   se rule for one element of the amount at stake in the underlying litigation.” Fritsch v. Swift
26   Transp. Co. of Arizona, LLC, 899 F.3d 785, 796 (9th Cir. 2018). Moreover, a court’s
27   calculation of future attorneys’ fees is limited by the applicable contractual or statutory
28   requirements that allow fee-shifting in the first place. See Winterrowd v. Am. Gen. Annuity

                                                   10
                                                                                 18-cv-2748-CAB-KSC
 1   Ins. Co., 556 F.3d 815, 827 (9th Cir. 2009). A state may adopt the lodestar method for
 2   determining reasonable attorneys’ fees under certain statutes, see Ketchum v. Moses, 24
 3   Cal. 4th 1122, 1131 (2001), or (as in this case) not allow recovery of attorneys’ fees for
 4   legal work on certain types of claims, see Kirby v. Immoos Fire Prot., Inc., 53 Cal. 4th
 5   1244, 1255 (2012) (stating that the attorneys’ fees shifting provisions in California Labor
 6   Code §§ 218.5 and 1194 do not apply to legal work relating to meal and rest period claims).
 7         As Plaintiff notes, Defendant attempts to multiply its calculations for all of
 8   Plaintiff’s claims by 25% to determine attorney’s fees while courts have held that fees are
 9   not recoverable for claims of meal period, rest break, and waiting time violations. See
10   Kirby, 53 Cal. 4th at 1255; see also Ling v. P.F. Chang’s China Bistro, Inc., 245 Cal. App.
11   4th 1242, 1260-1261 (2016). The Court need not reach this issue because even if the Court
12   applied Defendant’s use of the 25% benchmark to all of Plaintiff’s claims Defendant has
13   failed to satisfy its burden to prove by a preponderance of evidence that the amount placed
14   in controversy on the complaint excluding attorney’s fees is $4 million. See Armstrong,
15   2016 WL 6267931 at *7 (“While courts in the Ninth Circuit have considered potential
16   attorneys’ fees in calculating the amount in controversy in wage-and-hour cases,
17   Defendant’s fee estimate is based on a conjectural damages calculation and should be
18   disregarded.”) (citing Campbell v. Vitran Express, Inc., No. CV-10-04442-RGK(SHx),
19   2010 WL 4971944, at *4 (C.D. Cal. Aug. 16, 2010) (“[B]ecause such uncertainty surrounds
20   Defendant’s calculation of damages and penalties, the Court cannot find that the inclusion
21   of a 25% attorneys’ fee, which Defendant recommends, would necessarily place the
22   amount in controversy over the $5,000,000 CAFA threshold.”)).
23
24
25
26
27
28

                                                 11
                                                                               18-cv-2748-CAB-KSC
 1         IV.   CONCLUSION
 2         For the foregoing reasons, it is hereby ORDERED that Plaintiff’s motion to remand
 3   is GRANTED, and Plaintiff’s evidentiary objections are DENIED as moot. This case is
 4   REMANDED to the Superior Court of the State of California for the County of San Diego.
 5         It is SO ORDERED.
 6   Dated: July 26, 2019
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               12
                                                                           18-cv-2748-CAB-KSC
